
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Ms. Stabenow (for
			 herself, Ms. Mikulski,
			 Mrs. Murray, and
			 Mr. Sanders) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  national health care reform should ensure that the health care needs of women
		  and of all individuals in the United States are met. 
	
	
		Whereas women often make health care decisions for
			 themselves and their families;
		Whereas women have expressed a desire to have affordable
			 health care on which they can depend throughout their lives and through life
			 transitions, including starting a family, changing jobs, working part-time or
			 full-time, divorce, caring for an elderly or sick family member, having a major
			 disease, and retirement;
		Whereas women with good health care coverage worry about
			 maintaining such coverage and keeping their health care providers;
		Whereas women are more likely than men to seek essential
			 preventive and routine care, to have a chronic health condition, and to take a
			 prescription drug on a daily basis;
		Whereas women pay 68 percent more than men for
			 out-of-pocket medical costs, due in large part to reproductive health care
			 needs;
		Whereas approximately 53 percent of underinsured
			 individuals, and 68 percent of uninsured individuals, forgo needed care and
			 approximately 45 percent of underinsured individuals, and 51 percent of
			 uninsured individuals, report difficulty paying medical bills;
		Whereas, in 2004, 1 in 6 women with individual health care
			 coverage reported that they postponed, or went without, needed health care
			 because they could not afford such health care;
		Whereas high-deductible health insurance plans often are
			 marketed to young women as an inexpensive health care coverage option, but such
			 plans often fail to cover pregnancy-related care, the most expensive health
			 care event most young families face and the leading cause of hospital stays for
			 young women;
		Whereas, in 2007, 42 percent of the under-65 population in
			 the United States, approximately 75,000,000 adults, had either no insurance or
			 inadequate insurance, up from 35 percent in 2003;
		Whereas nearly 16 percent of people in the United States
			 (approximately 47,000,000 people) are uninsured, including 18 percent of adult
			 women aged 18 to 64 (approximately 17,000,000 women) and 12 percent of children
			 (approximately 9,000,000 children);
		Whereas the Institute of Medicine estimated that, in 2000,
			 lack of health care coverage resulted in 18,000 excess deaths in the United
			 States (a number that the Urban Institute estimated grew to 22,000 by 2006) and
			 estimated that acquiring health insurance reduces mortality rates for
			 previously uninsured individuals by 10 to 15 percent;
		Whereas women rely on women's health care providers
			 throughout their lives, for comprehensive primary and preventive care, surgical
			 care, and treatment and management of both acute and long-term health
			 problems;
		Whereas a medical home should ensure each
			 woman direct access to women’s health care providers and care coordination
			 throughout her lifetime;
		Whereas uninsured women with breast cancer are 30 to 50
			 percent more likely than insured women with breast cancer to die from the
			 disease, and uninsured women are 3 times less likely than insured women to have
			 had a Pap test in the last 3 years, putting uninsured women at a 60 percent
			 greater risk of late-stage cervical cancer;
		Whereas 13 percent of all pregnant women are uninsured,
			 making them less likely to seek prenatal care in the first trimester of their
			 pregnancies, less likely to receive the optimal number of prenatal health care
			 visits during their pregnancies, and 31 percent more likely to experience an
			 adverse health outcome after giving birth;
		Whereas the lack, or inadequate receipt, of prenatal care
			 is associated with pregnancy-related mortality 2 to 3 times higher, and infant
			 mortality 6 times higher, than that of women receiving early prenatal care, and
			 also is associated with an increased risk of low birth weight and preterm
			 birth;
		Whereas heart disease is the leading cause of death for
			 both women and men, but women are less likely than men to receive lifestyle
			 counseling, diagnostic and therapeutic procedures, and cardiac rehabilitation
			 and are more likely to die or have a second heart attack, demonstrating
			 inequalities between women and men in access to health care;
		Whereas persisting health care disparities also are
			 evident in that Hispanic and Native American women and children are 3 times as
			 likely, and African-American women are nearly twice as likely, to be uninsured
			 than non-Hispanic white women;
		Whereas, in 2005, nearly 80 percent of the female
			 population with HIV/AIDS was African-American or Hispanic, and HIV/AIDS
			 incidence rates are dramatically higher for African-American and Hispanic women
			 and adolescents (60.2 and 15.8 per 100,000, respectively) than for white women
			 and adolescents (3.0 per 100,000);
		Whereas women are less likely than men to receive health
			 insurance through their employers and more likely than men to be insured as a
			 dependent, making them more vulnerable than men to insurance loss in the event
			 of divorce or death of a spouse;
		Whereas 64 percent of uninsured women are in families with
			 at least 1 adult working full-time;
		Whereas health care costs are increasingly unaffordable
			 for working families and employers, with employer-sponsored health insurance
			 premiums having increased 87 percent between 2000 and 2006;
		Whereas the approximately 9,100,000 women-owned businesses
			 in the United States employ 27,500,000 individuals, contribute
			 $3,600,000,000,000 to the economy, and face serious obstacles in obtaining
			 affordable health care coverage for their employees;
		Whereas the lack of affordable health care coverage
			 creates barriers for women who want to change jobs or create their own small
			 businesses;
		Whereas health care professionals, a significant portion
			 of which are women, have a stake in achieving reform that allows them to
			 provide the highest quality of care for their patients;
		Whereas 56 percent of all health caregivers are
			 women;
		Whereas although the United States spends twice as much on
			 health care as the median industrialized nation, among the 30 developed nations
			 of the Organisation for Economic Co-operation and Development, the health care
			 system of the United States ranks near the bottom on most measures of health
			 status and ranks 37th in overall health performance among 191 nations;
			 and
		Whereas the Institute of Medicine estimates that the cost
			 of achieving full health insurance coverage in the United States would be less
			 than the loss in economic productivity from existing coverage gaps: Now,
			 therefore, be it
		
	
		That Congress—
			(1)commits to passing, not later than 18
			 months after the adoption of this resolution by Congress, legislation that
			 guarantees health care for women and all individuals and establishes coverage
			 that enables women to attain good health that they can maintain during their
			 reproductive years and throughout their lives and that—
				(A)recognizes the special role that women play
			 as health care consumers, caregivers, and providers;
				(B)guarantees a level
			 of benefits and care, including comprehensive reproductive health care,
			 pregnancy-related care, and infant care, that is necessary to achieve and
			 maintain good health throughout a woman's lifetime and lessen the burdens
			 caused by poor health;
				(C)promotes primary
			 and preventive care, including family planning, contraceptive equity, and care
			 continuity;
				(D)provides a choice
			 of public and private health insurance plans and direct access to a choice of
			 health care providers to ensure continuity of coverage and a delivery system
			 that meets the needs of women;
				(E)eliminates health
			 disparities in coverage, treatment, and outcomes on the basis of gender,
			 culture, race, ethnicity, socioeconomic status, health status, and sexual
			 orientation;
				(F)shares
			 responsibility for financing among employers, individuals, and the government,
			 while taking into account the needs of small businesses;
				(G)ensures that
			 access to health care is affordable;
				(H)enhances health
			 care quality and patient safety;
				(I)ensures a
			 sufficient supply of qualified providers through expanded medical and public
			 health education and adequate reimbursement;
				(J)ensures every
			 woman access to a women’s medical home, including direct access
			 to women’s health care providers and care coordination, throughout each woman's
			 lifetime;
				(K)recognizes and
			 promotes the role of women as providers of health care; and
				(L)promotes
			 administrative efficiency, reduces unnecessary paperwork, and is easy for
			 health care consumers and providers to use; and
				(2)urges the
			 President to sign such legislation into law.
			
